DETAILED ACTION
This office action is a response to an amendment filed on 10/03/2022.
Response to Amendment
	1.	Claim 30 has been amended. 
Response to Arguments
Applicant's arguments filed on 10/03/2022 have been fully considered but they are not persuasive. 
As for applicant’s argument about 35 U.S.C 101 rejection for claim 30. The 101 rejection is withdrawn because amended claim overcomes with 101 rejection. 
The applicant respectfully argues on pages 9-10 that currents prior arts Gaal does not teach claimed limitation “receiving an assignment to transmit on a set of resource blocks (RBs), the set of RBs being contiguous within a carrier including greater than 110 RBs”. In response, examiner disagrees with the applicant. The examiner’s interpretation of this claimed limitation is a user equipment (UE) receives an assignment for transmitting a set of resource blocks and the resource blocks are contiguous resource blocks within a carrier and the resource blocks (RBs) include more than 110 resource blocks. Gaal’s teaching in paragraph 201 about allocating a largest cluster of contiguous resource block to a first UE is interpreted as receiving an assignment by an UE to transmit, his teaching in the same paragraph about using a resource block group with  ten contiguous resource block is interpreted as using a set of resource block with contiguous resource blocks, and distributing 100 resource blocks uniformly among ten frequency interlaces is interpreted as using 100 or more  than 110 resource blocks.
	The applicant also argues on pages 9-11 in the remarks that secondary prior art WU does not teach claimed limitation “transmitting demodulation reference signals (DMRS) on each resource element (RE) of one or more adjacent symbols of the set of RBs”, therefore, current rejection should be withdrawn. In response, the examiner disagrees with the applicant. The examiner’s interpretation of this claimed limitation is The UE transmits demodulation reference signals (DMRS) on each resource element (RE) using one or more adjacent symbols of the RBs. WU’s teaching on page 8, paragraphs 5-6 or lines 38-52, sending an “RRCRelease” message by a gNB is equated to transmitting, including OFDM symbols and resource bocks as part of NOMA configuration in interpreted as using one or more adjacent symbols with a set of RBs, his teaching on the same page about multiplexing DMRS with sparse resource element (RE) and including it in NOMA configuration is interpreted as using DMRS with each REs of one or more adjacent symbols of the set of RBs. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, WU in combination with Gaal teaches claimed limitation. 

As for applicant’s argument about dependent claims 3 and 17 on page 11 in the remarks. These claims are not in allowable condition because they depend on the independent claims those don’t overcome with current prior art rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15-16 and 29-30 are rejected under 35 U.S.C 103 (a) as being unpatentable over Gaal et al. (hereinafter, “Gaal” 20160095120) in view of WU et al. (hereinafter, “WU”; CN 113348724). (For citation purposes, Examiner has used English Translation of these Chinese Prior arts. Both versions describe the same inventions. The filing date for CN 113348724 is Nov/15/2019. Therefore, it qualifies are qualified as prior arts under 35 U.S.C 103 (a)).
In response to claims 1, 29 and 30,
Gaal teaches a method of wireless communication of a user equipment (UE), comprising: receiving an assignment to transmit on a set of resource blocks (RBs), the set of RBs being contiguous within a carrier including greater than 110 RBs (paragraph 201, allocating a largest cluster of contiguous resource block to a first UE is interpreted as receiving an assignment by an UE to transmit, using a resource block group with  ten contiguous resource block is interpreted as using a set of resource block with contagious resource blocks, distributing 100 resource blocks uniformly among ten frequency interlaces is interpreted as using 100 or more  than 110 resource block); and
Gaal does not teach explicitly about transmitting demodulation reference signals (DMRS) on each resource element (RE) of one or more adjacent symbols of the set of RBs.
WU teaches transmitting demodulation reference signals (DMRS) on each resource element (RE) of one or more adjacent symbols of the set of RBs (page 8, paragraphs 5-6 or lines 38-52, sending an “RRCRelease” message by a gNB is equated to transmitting, including OFDM symbols and resource bocks as part of NOMA configuration in interpreted as using one or more adjacent symbols with a set of RBs, multiplexing DMRS with sparse resource element (RE) and including it in NOMA configuration is interpreted as using DMRS with each REs of one or more adjacent symbols of the set of RBs).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gaal to transmit demodulation reference signals (DMRS) on each resource element (RE) of one or more adjacent symbols of the set of RBs as taught by WU because it would allow delaying communication by synchronizing a radio link between a User equipment and a base station. 
In response to claims 2, 16, 
Gaal does not teach explicitly about the method of claim 2.
WU teaches further comprising receiving a radio resource control (RRC) configuration indicating a DMRS configuration for transmitting the DMRS on the set of RBs (page 8, paragraphs 5-6 or lines 38-52, sending an “RRCRelease” message by a gNB with a NOMA scheme that includes DMRS and resource blocks teaches this limitation), the DMRS being transmitted based on the received RRC configuration (page 8, paragraphs 5 (or lines 38) to page 9 paragraph 1 or line 4, transmitting data by an UE using NOMA transmission scheme explicitly teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gall to receive a radio resource control (RRC) configuration indicating a DMRS configuration for transmitting the DMRS on the set of RBs as taught by WU because it would allow delaying communication by synchronizing a radio link between a User equipment and a base station.
In response to claim 15, 
Gaal teaches an apparatus for wireless communication of a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to (page 10, paragraph 307, processor 2180 is equated to a processor, paragraph 400 teaches using a memory, paragraphs 400 and 307 together teach this limitation):  
receive an assignment to transmit on a set of resource blocks (RBs), the set of RBs being contiguous within a carrier including greater than 110 RBs; and transmit demodulation reference signals (DMRS) on each resource element (RE) of one or more adjacent symbols of the set of RBs (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
Claims 3, 17 are rejected under 35 U.S.C 103 (a) as being unpatentable over Gaal et al. (hereinafter, “Gaal” 20160095120) in view of WU et al. (hereinafter, “WU”; CN 113348724) and in further view of Miao et al. (hereinafter, “Miao”; 20190268904). (For citation purposes, Examiner has used English Translation of the Chinese prior art. Both version describe the same invention. The filing date for CN 113348724 is Nov/15/2019. Therefore, it qualified as prior arts under 35 U.S.C 103 (a)).
In response to claims 3, 17
Gaal does not teach explicitly about the method of claims 3, 17.
WU teaches wherein the transmitting the DMRS on each RE of the set of RBs comprises: transmitting first DMRS on each RE of the one or more adjacent symbols of the set of RBs (page 8, paragraphs 5 (or lines 38) to page 9 paragraph 1 or line 4, including OFDM symbols and resource bocks as part of NOMA configuration in interpreted as using one or more adjacent symbols with a set of RBs, multiplexing DMRS with sparse resource element (RE) and including it in NOMA configuration is interpreted as first DMRS on each RE of the one or more adjacent symbols of the set of RBs, transmitting data by an UE using NOMA transmission scheme explicitly teaches this limitation), 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LUI to transmit first DMRS on each RE of the one or more adjacent symbols of the set of RBs as taught by WU because it would allow delaying communication by synchronizing a radio link between a User equipment and a base station.
Gaal and WU don’t teach explicitly about using the first DMRS having a first cyclic shift associated with a first port.

MIAO teaches the first DMRS having a first cyclic shift associated with a first port (paragraph 172, including cyclic shift resource element mapping pattern and antenna ports with DMRS parameter is interpreted as having a first cyclic shift associated with a first port with DMRS).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gaal and WU to use first DMRS having a first cyclic shift associated with a first port as taught by Miao because it would allow efficient use of resources by a system  
intended for providing bandwidth and acceptable response time to operate with new and legacy protocol devices. 



Allowable Subject Matter
Claims 4-14 and 18-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466      

/DIANE L LO/Primary Examiner, Art Unit 2466